
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3353
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide for American Samoa and the
		  Commonwealth of the Northern Marianas to be treated as States for certain
		  criminal justice programs.
	
	
		1.Treatment as a State for
			 American Samoa and CNMISection 901(a)(2) of Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3791(a)(2)) is amended by
			 striking Islands: and all that follows through the period and
			 inserting Islands;.
		
	
		
			Passed the House of
			 Representatives December 8, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
